 

\
4

Ao 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Pagelof 3 _ Pages

UNITED STATES DISTRICT Cour ILED

for the
Eastern District of California JUL 14 2021

UNITED STATES OF AMERICA, CLERK US. DISTRICT COURT

 

EASTERN DISTRICT OF CALIFORNIA
) BY___ RLS
Vv. ) GEPUTY CLERK
) Case No. _1:20-cr-00183-NONE-SKO
RAMON ARMENDARIZ, JR., )

 

MODIFIED ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office‘or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
: Place

 

on July 21, 2021, at 10:00 AM before Magistrate Judge Erica P. Grosjean

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.
 

\

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (Gener4l)

ARMENDARIZ JR., RAMON
DOC. NO. 1:20-CR-00183-NONE-SKO

Modified

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

O (6) The defendant is placed in the custody of:

Name of person or organization

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

 

SIGNED:
CUSTODIAN
Mo (7) The defendant must:

ca (a) reside at a location approved by the pretrial services officer and not change your residence without the prior
approval of the pretrial services officer;

Mi (b) restrict your travel to the Eastern District of California unless otherwise approved in advance by the pretrial
services officer;

4} (c) not apply for or obtain a passport or any other traveling documents during the pendency of this case;

Mw (d) seek and/or maintain employment and provide proof of same as requested by your pretrial services officer;

yj (e) report any contact with law enforcement to your pretrial services officer within 24 hours;

M- (f) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
to pay, as determined by the PSO; and,

wi (g) participate in the Better Choices Court program and comply with all the rules and regulations of the program.

You must remain in the program until released by a pretrial services officer. In accordance with this condition,
you must appear before the Honorable Erica P. Grosjean, Courtroom 10, on July 21, 2021 at 10:00 a.m.

Page [2] of [3] Pages
 

AO 199C (Rey..09/08: EDCA [Fresno}) Advice.of Penalties ; USA ¥, Ramon, Armendariz.

Date: .

  
   

“ “ADVICE OF PENALTIES AND SANCTIONS “—
TO ‘THE: DEFENDANT: RAMON ARMENDARIZ

‘YOU ARE-ADVISED OF.THE FOLLOWING PENALTIES: 3 AND.SANCTIONS x

Violating.any’ ‘of the: foregoing conditions of release’ may" result i in the immediate:t issuance of a.warrant for your arrest;a
revocation. of your release, an order of detention, a forfeiture.of any bond, and a prosecution for conteript of court-and’ could result in
imprisonment, a fine, or both.

While on release, if you, commit a: federal felony offense, the punishment i isan additional prison term of not,more than ten years

‘and foria federal misdemeanor offense the punishment i is an additional -prison term of not more than one- year, This. sentence will be

consecutive Gi ein addition 16) to any other sefitence you: receive.

It is'a crime punishable by up to teri ‘years in prison;, anda $250,000 fine, or both, to:.obstruct a criminal investigation;
tamper with !a witness, victim, or informant; retaliate or attempt’to ‘retaliate against a wittiess; victim, or informant; or intimidate or
attempt to intimidate a’ witness, victim, juror, informant, or officer of the court.: The. penalties for tampering,. retaliation; or intimidation
are significantly ‘mare serious if:they. involve a. killing or attempted killing,

‘Tf, after release, you knowingly fail to appear-as the conditions of release. require, or to surrender to:serve.a sentence,
you may be'prosecuted for failing to appear or: surrender: and, additional punishment may | be: imposed. If Fyou are convicted of:

(1) an offense: “punishabie by death, life imprisonment, or imprisonment for: aterm of fifteen years or more — ‘you will be fined”

not, ‘more than $250;000 or ‘imprisoned: ‘for not more than 10: years, or both;

(2) an offense punishable by imprisonment for a term of five’ years. or more, but-less than fifteen:years —- you will be fined not

‘more than'$250,000 or imprisoned for-not more than five years, or both;

(3) ‘any other felony = you will be.fined not more than $250, 000 or imprisoned not more than two years, or both;

(4) -amisdemeanior — you-will be fined not, more than, $100,000 or imprisoned-not more than one year, or both:

A term of j imprisonment’ imposed for failure {o appear or surrender will be-consecutive to any other sentence you receive. In
addition, a. faiJure.to- ‘appear: or surrender. may result,in the forfeiture.of any bond posted.

Acknowledgment of the Defendant
I acknowledge ‘that I 2 am. the defendant i in this-case and: that I am aware of the conditions of release. I promise to obey all

conditions of reléase, to appear as dirécted,. and surrender to serve any sentence imposed: I am aware of the penalties and sanctions:set
forth-above.

 

Directions to the. United States Marshal

oe 2p AA _

Judicial Officer's Sigviature

Acs Gg Gs esa. US. Mags. prod Sad

"Printed name and tide ~

   

+ The-defendant is‘ORDERED feleased after processing.

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE US.ATIORNEY U.S. MARSHAL

 
